Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5,7,8,12,14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 December 2022.

Claims 1-4,6,9-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 is the phrase “so that the first cut aligns with the second cutter”.  Given that the first cut is perpendicular with the path of the second cutter, it is not clear what “aligns” means.  It could possibly mean that the path of the second cutter aligns with an end of the first cut, but figure 4d seems to suggest this alignment is not exact.  It could, more broadly, mean that the first cut intersects with a path of the second cutter, but this would expose the claims to more prior art.
Claim 11 starts with “a printing device”, but the body of the claim recites no printing mechanism.  Should this be interpreted as a printer with a cutter, or as a cutter that is capable of being used with a printer?

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (system, module) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a traction system” in claim 11.
“a first cutting module” in claim 11.
“a second cutting module” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If you’d like to remove these terms from 112f considerations, just change “traction system” to –feeder--, and change “cutting module” to –cutter--.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (9,498,983) in view of Stollenwerk et al.(4,094,474) and Goto et al.(6,408,750).
Goto ‘983 shows a printer/cutter with most of the recited steps of claim 1, including;
moving (via 27,28) a leading edge of a print medium in a media advance direction through 
moving the print medium in a reverse direction (lines 35-37, column 6) opposite to the media advance direction 
cutting the print medium with the second cutter (33,34) in a direction transverse (up and down) to the media advance direction to form a second cut in the print medium transverse to the first cut.
As seen in strikethrough above, Goto ‘983 is missing the 1st longitudinal cutter.  Examiner takes Official Notice that it is old and well known for label cutters to print several labels side by side, and also have a retractable longitudinal cutter to laterally separate these labels.  An example is Stollenwerk, who teaches several retractable longitudinal blades (34).   Additional examples can be provided, as this is common. It is also well known for cutters to have retractable longitudinal cutters adjacent transverse cutters.  An example of this is Goto ‘750 (transverse blades at 20 or 21, and retractable longitudinal blades at 28).   Additional examples can be provided, as this is common.
It would have been obvious to one of ordinary skill to have supplied Goto ‘983 with retractable longitudinal cutters (since Stollenwork shows this to be known for label cutting) and for the retractable longitudinal cutters to be adjacent to transverse cutter, since Goto ‘750 teaches this to be an acceptable pairing.
After this modification, the first cut intrinsically “aligns” with the path of the second cutter, inasmuch as this can be broadly interpreted to have intersecting paths.  In regard to the reversing occurring simultaneously to the first cutter moving transversely (this could be up-down retraction or left-right positional adjustment), both Stollenwerk and Goto ‘750 teach both retraction and lateral adjustment.  Stollenwerk teaches retraction (lines 29-30, column 5) and lateral adjustment (beginning of abstract).  Goto ‘750 teaches retraction (lines 16-20, column 14) and lateral adjustment (lines 55-57, column 8).  It would have been obvious to one of ordinary skill to have provided the 1st longitudinal cutter with the ability to retract (transverse to the media direction) for the purpose of not making cuts, or feeding the sheet,  and/or the ability to laterally adjust (also transverse to the media direction), for the purpose of changing cut location such that different width labels could be made, as taught by both Stollenwerk and Goto ‘750.  It would obvious to perform these motions at anytime that cutting is not occurring, such as when the web is reversing.
With respect to claims 2 and 3, the first cutter, be it retracting or laterally adjusting, will go back and forth numerous times, depending on how often lateral adjustments are needed.
In regard to claim 4, Goto ‘983’s second cutter moves transversely (up and down) to the media direction.
As for claim 6, Goto ‘983 has a printer (29).
With regard to claims 8 and 9, Goto ‘983’s traction system (27,28) moves the media forward and backward.
With respect to claim 11, see the analysis of claim 1 above.
As for claim 13, Goto ‘750 teaches the traction system (12,13) being upstream of the 1st (28) and 2nd (20 or 21) cutters.  See figure 1.

Made of record but not relied on are numerous patents showing longitudinal and transverse cutters that either retract or have media reversals.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724